         Case 1:14-cv-07694-LJL-JLC Document 157 Filed 02/27/19 Page 1 of 5




BY ECF
Hon. James L. Cott
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 21-D
New York, NY 10007-1312
                                                                      February 27, 2019
          Re: King v. Wang et. al. Nos. 14-cv-07694, 18-cv-8948 (JFK-JLC)

          Dear Judge Cott,

        We write on behalf of Plaintiff Yien-Koo King (“Yien-Koo”) concerning ongoing
discovery disputes in King v. Wang et al., No. 14-cv-07694, an action which seeks to hold
Andrew (“Andrew”) and Shou-Kung (“SK”) Wang[2] liable to the estate of Chi-Chuan
Wang (“Estate”) under RICO[3] for, inter alia, the fraudulent self-dealing of 98 Estate
paintings while Andrew was the acting Estate fiduciary (the “Estate Action”) and Wang
et al. v. King et al., 18-cv-8948, a reactive suit seeking to hold Yien-Koo, Kenneth King,
and Raymond King (altogether, the “King Family”) liable to the Wangs under RICO by
reason of the Surrogate’s Court’s rejection of a testamentary instrument propounded by
the Wangs in 2003 and the alleged conversion of their assets by the King Family
between 1997 and 2003 (the “Wang Action”).
          I.     The Wangs’ Discovery Defaults

      Because the Wangs continue to withhold their corporate, trust, and art holdings
from discovery, we write to request the Court order the production and inspection of
records identified below that are in their possession, custody or control—including
records which they have an ability and legal right to obtain from third parties, but do
not possess themselves.




[2]   Hereinafter referred to as the “Wangs” or the “Defendants.”
[3]   18 U.S.C. 1961 et seq. (“RICO”)
      Case 1:14-cv-07694-LJL-JLC Document 157 Filed 02/27/19 Page 2 of 5

Hon. James L. Cott
United States District Court      Re: Case No. 18-cv-8948 (JFK-JLC)        2/27/19

 •   The Wangs Outright Refuse to Permit an Inspection of the Original Shou-Kung
     Wang Irrevocable Trust (“SK Trust”) Agreement.

     In 2013, Andrew (as trustee) and SK (as settlor) executed a 32-page trust agreement
     to create the SK Trust. Though Yien-Koo believes the SK Trust is the likely
     repository of certain self-dealt paintings, the asset schedule which the Wangs
     produced contains only blank entries:




     And whereas the Wangs maintain that Schedule A of the trust agreement,
     excerpted above, is the most complete version of Schedule A in existence, we find
     that untenable. It is a fundamental tenant of trust law, perhaps the fundamental
     tenant, that a trust is void unless it is funded. See, e.g., Brown v. Spohr, 180 N.Y. 201
     (N.Y. Ct. App. 1904); Matter of D’Elia, 40 Misc. 3d 555 (Surr. Ct. Nassau Cnty. 2013).
     Indeed, the body of SK Trust agreement repeatedly references the corpus
     identified in Schedule A and yet Schedule A, as produced, has only blank spaces
     where its corpus should be. Thus, rather than assume that the Wangs hired an
     attorney to draft a 32-page trust agreement and oversee its execution without
     funding it, the more likely explanation is that Schedule A has been redacted at
     some point, by some person. Another reason to question the fidelity of the SK
     Trust agreement produced by the Wangs is the fact that some of the agreement’s
     pages are numbered “n of 31” while others are numbered “n of 32.” In response to
     the Kings’ demand to inspect the original agreement, the Wangs’ counsel
     responded that Your Honor determined at the last hearing that the Wangs “ha[ve]
     no obligation to produce the original.” The Kings disagree and seek an order
     compelling the Wangs to permit inspection of the original SK Trust agreement and
     asset schedule—regardless of whether it is in the possession of Andrew, SK, or the
     drafting attorney.




                                              2
      Case 1:14-cv-07694-LJL-JLC Document 157 Filed 02/27/19 Page 3 of 5

Hon. James L. Cott
United States District Court     Re: Case No. 18-cv-8948 (JFK-JLC)      2/27/19

 •   The Wangs Still Have Not Produced a Shred Documentation Relating to Le Style
     Limited, Le Tao Limited, or Any Other Corporate Entities They Control.

     In 2009, a BVI company called “Le Style Limited” wired $489,772.00 to the Estate’s
     bank account pursuant to a sales contract supposedly entered into between
     Andrew (on behalf of the Estate) and Yue Da Jin (a strawman buyer from China).
     Given Andrew’s sworn interrogatory responses that he had no communications
     with, or information on, Yue Da Jin at the time of the sale (Andrew claims an
     “intermediary” coordinated directly with the five buyers), documentary evidence
     that either Andrew or Shou-Kung owned Le Style Limited would be a smoking
     gun in this case. As it turns out, the International Consortium of Investigative
     Journalists (the organization responsible for publishing the Panama Papers,
     hereinafter the “ICIJ”) published a report several years ago leaking the identities of
     owners and officers of thousands of BVI corporations. The ICIJ’s report indicates
     that Andrew and Shou-Kung Wang jointly incorporated a BVI entity named “Le
     Style Limited” on August 2, 2006 as co-owners and co-officers. Website available at
     https: // offshoreleaks.icij.org/nodes/151272. The report further indicates that the
     Wangs employed a trust service called Portcullis TrustNet Ltd. to oversee Le
     Style’s corporate administration on their behalf. Id. If true, most of the issues of
     liability in this Estate Action would be susceptible to summary judgment based
     upon documentary evidence alone.

     However, during our last scheduled discovery conference on January 18th, Kim
     Conroy Esq., as counsel for the Wangs, stated that she was given short notice of
     the existence of Le Style Limited and did not have a response as to the Wangs’
     ownership of the entity or possession of its corporate records. She stated that she
     would be “happy to go back” to her client and find out about the entity. Several
     days ago, Ms. Conroy finally responded that her law firm “will produce such
     documents [related to Le Style and Le Tao] to the extent they exist in our clients’
     files.” But this response does not satisfy the Wangs’ obligations pursuant to Rule
     34(a) of the Federal Rules of Civil Procedure. Because the Wangs apparently hired
     a trustee company, Portcullis TrustNet, to operate Le Style, they have an obligation
     to actively acquire records from that agent. SEC v. Strauss, No. 09-civ-4150, 2009
     U.S. Dist. LEXIS 101227, *22, 2009 WL 3459203 (S.D.N.Y. Oct. 28, 2009) (Pittman, J.).
     We therefore request the Defendants be compelled to acquire and produce all
     corporate records held by Portcullis TrustNet Limited in relation to Le Tao
     Limited, Le Style Limited, and any other offshore entity managed by that firm for
     the benefit of the Wangs.




                                            3
      Case 1:14-cv-07694-LJL-JLC Document 157 Filed 02/27/19 Page 4 of 5

Hon. James L. Cott
United States District Court     Re: Case No. 18-cv-8948 (JFK-JLC)       2/27/19

 •   The Wangs Offer Contradictory, Sworn Accounts of Their Access to Information
     Necessary to Prove Whether the Strawmen Were Real, Living People.

     The Estate Action accuses Andrew of inventing fake buyers and using his position
     as Estate fiduciary to sell artworks to himself and his father at artificially low
     prices between 2005 and 2009. In his sworn interrogatory responses in this federal
     action, Andrew stated he cannot provide any contact information for the five
     alleged buyers other than what was included on the contracts themselves because
     “the intermediary who arranged the purchases and had the direct contact with the buyers
     was ErShi Fu, who is deceased[].” Yet in 2013, Andrew testified under oath during a
     deposition as follows:
        o Strawman Yong-Qing Ye: was “a friend of mine . . .[s]ince 1990.” Dec. 19,
          2013 Trans. (956:19-957:25).
        o Strawman Anthony Chou: “I know him . . . . [from] Beijing or from
          Shanghai. . .. . He is just another buyer doing business buying and selling
          artworks. . . .[H]e usually buy it from a different auction house.” Dec. 19,
          2013 Trans. (948:11-49:2).
        o Strawman Wei Zheng: “Yes, I know him . . . . personally . . . . from China”
          Dec. 19, 2013 Trans. (941:9-24)
        o Strawman Yue Da Jin: “[Y]ou know, we were just in the same circle at that
          time.” Dec. 19, 2013 Trans. (953:12-22).
        o Strawman Chen Mei-Lin: “I know him, he is a collector in China, southern
          part of the China.” When asked if Andrew did business with Chen-Mei Lin
          before, he said “No. This is only--you know, he has a lot of money at that
          time. He was in the car business, selling imported foreign cars. And so
          before he involved in the art, artwork investment, but now he no longer in
          the field, I believe.” Dec. 19, 2013 Trans. (961:12-24).
     While we recognize the contradiction between Andrew’s interrogatory response
     and his deposition testimony is not a discovery issue per se, it critically informs the
     Wangs’ credibility with respect to the above-noted defaults. Suspect claims that
     their own corporate and trust records do not exist cannot be taken at face value in
     a case of this nature.

      II.    The Wangs’ Demands Upon the Yien-Koo and the King Family.
       At our last conference before Your Honor on January 18th, the Wangs’ counsel
offered to collect documents from (a) our offices and (b) Mr. Cohen’s offices relating to
the probate proceedings that have been pending in the New York State Surrogate’s
Court since July 2003. Though all parties agreed to this proposal, apparent oversight led
to neither side contacting the other about the issue until late yesterday afternoon during
an hour-long meet and confer. Therefore, neither Sam P. Israel, P.C.’s (Yien-Koo’s
counsel) nor Kamerman Uncyck, Soniker, and Klein P.C.’s (the Wangs’ counsel) files
have been copied and produced. The parties now having spoken on this issue, we
                                             4
      Case 1:14-cv-07694-LJL-JLC Document 157 Filed 02/27/19 Page 5 of 5

Hon. James L. Cott
United States District Court   Re: Case No. 18-cv-8948 (JFK-JLC)       2/27/19

expect to be able to coordinate a time for copying within the next week and have a
copying date confirmed prior to Monday’s scheduled conference. Another issue that
unfortunately was not raised in either an email or meet and confer until this week was
the Wangs’ proposed search terms for e-discovery. On Monday afternoon, the Wangs’
counsel sent us an excel file with 1100 proposed search terms (hundreds of which are in
Chinese) for us to review prior to the meet and confer. As a small firm, we simply have
not had enough time to meaningfully review their requests during the two day window
given to us. We expect, however, to make progress on this issue prior to next week’s
conference.


      We thank Your Honor for the Court’s attention to the forgoing.


                                        Respectfully submitted:

                                        Sam P. Israel, P. C.

                                        By:    /s/Timothy Savitsky
                                        Timothy Savitsky (TS 6683)
                                        Attorneys for Plaintiff
                                        180 Maiden Lane, 6th Floor
                                        New York, New York 10038
                                        T: 646-787-9880 | F: 646-787-9886
cc.   All counsel of record [via ECF]




                                           5
